Citation Nr: 1522500	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-00 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified before the undersigned at a hearing held in February 2015.  A transcript of the hearing is of record.

The issue of entitlement to service connection for sleep apnea has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he developed diabetes mellitus type II and hypertension as a result of exposure to herbicides and other chemicals in Guam.  In the alternative, he asserts that his hypertension is secondary to the claimed diabetes.  Further development is required prior to adjudicating these claims.

In a February 2010 statement, the Veteran asserted that he was exposed to herbicides by breathing contaminated air; bathing, cleaning, and cooking with contaminated water; and walking on contaminated soil while stationed at Andersen Air Force Base (AFB) in Guam from September 1969 to March 1970.  

The Veteran's service personnel records show a temporary duty (TDY) assignment to Guam from September 5, 1969 to March 7, 1970.  He has submitted a copy of an article which indicates that toxic chemicals including dioxins, 2,3,7,8-tetrachlorodibenzodioxin (TCDD) and Agent Orange, were stored and/or used on Guam during the Vietnam War era.  This article also discusses the contamination of drinking water in Guam due to the main aquafier receiving water from drainage systems that were tied to the flightlines on Anderson AFB and contaminated with trichloroethylene (TCE), fuels, and pesticides.  See the following articles submitted by the Veteran including "University of Guam," authored by Dr. Luis Szyfres, received December 2009; "Guam....The Land of the Rosaries," received December 2009; and "Guam Legislature Passes Bill Asking for Guam to be added to the List of Places where Herbicides were Used," "Veterans:  We Sprayed Agent Orange on Guam," "Sprayed and Betrayed," "Agent Orange on Guam Confirmed," and "Poisons in the Pacific:  Guam, Okinawa and Agent Orange," all received in April 2015.

At a hearing before the undersigned in February 2015, the Veteran testified that the inside perimeter of Anderson AFB was barren with very little vegetation, but beginning at the fence line and outside of the base; the vegetation was lush and tropical.  

In May 2010, in accordance with the procedures set forth in VA's Adjudication Procedure Manual (the "M21-1 MR"), the RO contacted the Compensation & Pension (C&P) service to submit a request to the Department of the Defense (DoD) for information regarding the use of herbicides in Guam.  

In May 2010, the C&P service noted that that it had reviewed two documents provided by the Department of Defense (DoD) regarding herbicide use and testing outside of Vietnam.  These documents did not indicate the tactical use of herbicides in Guam.  C&P noted that there may have been some small scale use of commercial herbicides for brush and weed clearing, but records of such activity were not kept by DoD and DoD would have no way to know the chemical content of any such non-tactical herbicide use.  The memo further indicated that in April 2010, two consultants from the C&P service contacted the Guam Program Manager of the Pacific Islands Office of the Environmental Protection Agency regarding the tactical use of herbicides in Guam who responded that he was not familiar with any tactical use of pesticides in Guam, nor had he ever seen any reports identifying the presence of Agent Orange anywhere in Guam. 

Following receipt of the DoD memo, in a May 2010 memo, the JSRRC coordinator determined that there was insufficient evidence to allow JSRRC to conduct a search to determine whether herbicides were used at Andersen Air Force Base as alleged.  

Currently, the available evidence does not support an affirmative finding that the Veteran was exposed to any herbicides, including Agent Orange, in service.  However, given that there may have been some small scale use of commercial herbicides for brush and weed clearing in Guam, records of which were not kept by DoD, and the Veteran's allegation that he was exposed to other toxins (i.e. TCE, fuels, and pesticides) and contaminated water, the Board cannot adjudicate the merits of the Veteran's claims without first obtaining a medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 C.F.R. § 3.159(c)(4); 38 U.S.C.A. § 5103A(d). 

The Board further notes that at least 5 years have passed since DoD's response to C&P.  For this reason, the claim is remanded to obtain an updated response from DoD.  See Adjudication Procedure Manual, M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  If the exposure is not verified, a request should then be sent to the JSRRC for verification of herbicide use in Guam.

Finally, the file should be updated with any pertinent VA medical records and any outstanding private medical records, to include those from the Iowa Health Clinic since December 2009 and the Indiana Family Clinic since February 2015.

Accordingly, the case is REMANDED for the following actions:

1.  Take all necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  Provide a detailed statement of the Veteran's claimed herbicide exposure in Guam during his service to the C&P Service and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored in these locations.  If the exposure is not verified, a request must then be sent to the JSRRC for verification of the Veteran's possible herbicide exposure.  If the JSRRC determines that there is insufficient information to verify the Veteran's claimed exposure, a formal finding should be made in this regard and associated with the record.  

Specifically, the Veteran's contended exposure to herbicides should include:  The C&P notation that there may have been some small scale use of commercial herbicides for brush and weed clearing, but records of such activity were not kept by DoD and DoD would have no way to know the chemical content of any such non-tactical herbicide use; and the Veteran's allegation that he was exposed to other toxins (i.e. TCE, fuels, and pesticides) and contaminated water while on Andersen Air Force Base from September 5, 1969 to March 7, 1970.

2.  Request that the Veteran identify all private providers that have treated him for his diabetes and hypertension disabilities, and after obtaining any necessary authorization, associate the records with the claims file to include any records from the Iowa Health Clinic since December 2009 and the Indiana Family Clinic since February 2015.  Also obtain any pertinent VA treatment records.

3.  After the above development has been completed, the RO should arrange for examination by a clinician with appropriate expertise to provide an opinion as to the likely etiology of the Veteran's diabetes mellitus and hypertension.  The clinician must review the entire record, to include the articles regarding possible exposure to environmental contaminants in Guam, as well as the Veteran's lay statements regarding his exposure to toxins in Guam.  

a) The clinician is to provide an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus and hypertension are related to his period of military service, to include any exposure to environmental toxins and/or non-tactical herbicides used for brush and weed clearing in Guam.

b) If, and only if, the clinician determines that diabetes is attributable to service, the clinician should also opine as to whether it is at least as likely as not that the hypertension was either caused or permanently worsened by the diabetes.

If the examiner finds that hypertension was either caused or have made chronically worse by the hypertension, the examiner is asked to determine a baseline level of severity of the hypertension prior to aggravation by the diabetes.

A reasoned explanation for all opinions is required.  If the clinician determines that he/she cannot provide any requested opinion without resorting to speculation, the clinician should explain the inability to do so, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  After undertaking any other development deemed appropriate, the AOJ must readjudicate the issues remaining on appeal.  If either benefit sought remains denied, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

